DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               VAN JACKSON,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-3473

                               [March 6, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Scherer,
Judge; L.T. Case No. 96-12227CF10A.

   Van Jackson, Carrabelle, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Hart v. State, 246 So. 3d 417 (Fla. 4th DCA 2018) (en
banc); Seays v. State, 253 So. 3d 21 (Fla. 4th DCA 2018). We again certify
conflict with Cuevas v. State, 241 So. 3d 947 (Fla. 2d DCA 2018); Blount
v. State, 238 So. 3d 913 (Fla. 2d DCA 2018); Mosier v. State, 235 So. 3d
957 (Fla. 2d DCA 2017); Alfaro v. State, 233 So. 3d 515, 516 (Fla. 2d DCA
2017); and Burrows v. State, 219 So. 3d 910, 911 (Fla. 5th DCA 2017).

WARNER, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.